Citation Nr: 0822995	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  07-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to September 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a claim for a TDIU.  In May 2008, the veteran appeared 
at a hearing at the RO before the undersigned.

For good cause shown, a motion to advance this appeal on the 
Board's docket has been granted under the authority of 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his May 2008 hearing, the veteran raised a claim for 
service connection for vertigo manifested by dizziness, 
secondary to service-connected hearing loss and tinnitus.  As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate consideration.  This issue 
is inextricably intertwined with the current appeal for a 
TDIU and must be adjudicated in conjunction with that claim.  

The veteran testified at his May 2008 hearing that he 
received treatment at a VA Medical Center (VAMC).  Records 
from the VAMC in Pittsburgh dated up to April 2008 have been 
associated with the claim folder.  The RO should ensure that 
all of the veteran's VAMC treatment records are associated 
with the claims folder.  See 38 C.F.R. § 3.159(c)(2) (2008); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).    

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The veteran seeks a TDIU rating based on service-connected 
disabilities.  He is currently in receipt of service 
connection for bilateral hearing loss, rated as 70 percent 
disabling; and tinnitus, rated as 10 percent disabling.  VA 
treatment records and examinations are in the claims folder; 
however, none of the evidence specifically addresses the 
issue of whether the veteran is unemployable solely due to 
his service-connected disabilities.  The Board notes that the 
veteran completed four years of college, previously held jobs 
as a forester and engineer, and last worked in 1990 as an 
engineer for a natural gas company.  At his May 2008 hearing, 
he testified that he had difficulty hearing crew members 
speaking.  On remand, the veteran should be afforded an 
examination to determine whether his service-connected 
disabilities as a whole render him unemployable taking into 
account his educational and occupational history.

Accordingly, the case is REMANDED for the following action:

1.	Obtain records of ear treatment 
received at the VAMC in Pittsburgh, 
Pennsylvania since April 2008.  All 
efforts to obtain these records should 
be fully documented, and the VA 
facility must provide a negative 
response if the records are not 
available.  

2.	Schedule the veteran for an appropriate 
VA examination to determine the impact 
his service-connected disabilities have 
on his ability to obtain and maintain 
employment.  The claims folder, 
including a copy of this Remand, should 
be made available to the examiner.  The 
examiner should indicate that the 
claims folder has been reviewed.

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that the veteran 
is unemployable solely as a result of 
his service-connected disabilities.  
The examiner should take into account 
the veteran's descriptions of hearing 
difficulty in a work setting.  In 
addition, the examiner should express 
an opinion as to whether there is a 
50 percent probability or greater that 
the veteran has vertigo manifested by 
dizziness that is associated with his 
service-connected hearing loss and 
tinnitus.  

The examiner should provide rationale 
for all opinions provided.  If the 
requested opinions cannot be rendered 
without resort to speculation, the 
examiner should so state.  

3.	Thereafter, adjudicate the veteran's 
claim for service connection for 
vertigo manifested by dizziness, 
secondary to service-connected hearing 
and tinnitus.  

4.	Also, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
TDIU.  If further action remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


